DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-13, 18-24 and 28-29 are pending in the application.  Claims 14-17 and 25-27 are cancelled.
Priority
	This application is a continuation of PCT/US2019/028011, filed 04/18/2019, and claims the benefit of priority to United States Provisional Patent Application  No. 62/660,397 filed on 4/20/2018.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
	Claims 11-12 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-24 and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of the recited diseases or disorders, where “treatment” or “treating” comprises alleviation of symptoms, diminishment of extent of disease or disorder, stabilization (i.e., not worsening) of the disease or disorder, delay or slowing of disease progression, amelioration or palliation of the disease state or disorder, or remission of the disease or disorder, does not reasonably provide enablement for prevention or prophylaxis of any of the recited diseases or disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
	The above factors, regarding the present invention, are summarized as follows:
(a)	Breadth of the claims - The claims are drawn to treatment (vide supra) of various conditions as well as methods of prevention or prophylaxis of said conditions.
The diseases or disorders encompassed by the current claims include Parkinson's disease, Lewy body dementia, multiple system atrophy, Parkinson-plus syndrome, tauopathies, Alzheimer's disease, frontotemporal dementia, amyotrophic lateral sclerosis, spinal muscular atrophy, primary lateral sclerosis, Huntington's disease, ischemia, stroke, intracranial hemorrhage, cerebral hemorrhage, muscular dystrophy, progressive muscular atrophy, pseudobulbar palsy, progressive bulbar palsy, spinal muscular atrophy, inherited muscular atrophy, peripheral neuropathies neuropathy, progressive supranuclear palsy, corticobasal degeneration, demyelinating disease (including multiple sclerosis), irritable bowel disorder (IBD), irritable bowel syndrome (IBS), Crohn's disease, ulcerative colitis, myocardial infarction, stroke, traumatic brain injury, atherosclerosis, ischemia-reperfusion injury of kidneys, liver and lungs, cisplatin- induced kidney injury, sepsis, systemic inflammatory response syndrome (SIRS), pancreatitis, psoriasis, retinitis pigmentosa, retinal degeneration, chronic kidney disease[[s]], acute respiratory distress syndrome (ARDS), and chronic obstructive pulmonary disease (COPD).
(b)	Nature of the invention - The nature of the invention is drawn to a compounds, compositions and methods of using these compounds that are disclosed as RIP1 kinase inhibitors in treatment of a range of diseases or disorders associated with necroptosis.
(c,e)	State of the prior art and predictability in the art - The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any preventive or prophylactic regimen on its face.
While a full discussion of each disease which is encompassed by Applicant’s claim language will not be given, the following examples teach that the start of the prior art with respect RIP1 kinase inhibition has not advanced to the point of being predictive of the prophylaxis  or prevention of the breadth of diseases instantly claimed.
Regarding the particular conditions for which prophylaxis is claimed, it is noted that many have no known methods of prophylaxis regardless of mode of action of the prophylactic agent. For instance, Mayo Clinic (https://www.mayoclinic.org/diseases-conditions/huntingtons-disease/symptoms-causes/syc-20356117?p=1) teaches the following:
Huntington's disease is caused by an inherited difference in a single gene.  Medications are available to help manage the symptoms of Huntington's disease. But treatments can't prevent the physical, mental and behavioral decline associated with the condition.
Regarding chronic kidney disease, the National Institute of Diabetes and Digestive and Kidney Diseases (Preventing Chronic Kidney Disease, obtained from https://www.niddk.nih.gov/health-information/kidney-disease/chronic-kidney-disease-ckd/prevention on January 21st, 2019) teaches the following:
[y]ou can protect your kidneys by preventing or managing health conditions that cause kidney damage, such as diabetes and high blood pressure. The steps described below may help keep your whole body healthy, including your kidneys.
The document further teaches mainly lifestyle changes such as making healthy food choices, exercise, healthy weight, etc. rather than any approach that would be relevant to the instantly claimed compounds. 
The instant claims generally encompass intended methods of prophylaxis for which no known small-molecule approaches are known in the art.  Accordingly, a person of ordinary skill in the art at the time the application was effectively filed would reject on their face claims to the all-encompassing preventive regimens currently claimed.
(d)	Level of one of ordinary skill in the art - The artisans making and using applicant’s pharmaceutical compositions would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience. The level of skill in the art is high; however, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
(f-g)	Amount of direction provided by the inventor and existence of working examples - There are no working examples present for the prophylaxis of any disease or disorder comprising administering an instantly-claimed compound. Test assays and procedures are provided in the specification for demonstrating RIPK1 inhibition; however, the disclosure does not provide how the in vitro data correlates to the prophylaxis of the diseases or disorders of the instant claims. 
Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
Regarding prevention, there is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the numerous diseases/disorders or conditions claimed herein.  That a single compound can be used to prevent all diseases/disorders and conditions embraced by the claim is an incredible finding for which Applicant has not provided supporting evidence.  Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use for preventing any or all of the diseases/disorders or conditions by administering the instant claimed compounds.  
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases, disorders, or conditions out of all diseases, disorders, or conditions instantly claimed would be amenable to prevention in the first place, which would also require a person having ordinary skill in the art to establish methods of identifying subjects who do not currently have the various conditions but would otherwise develop them without intervention. Given that the state of the art establishes a lack of any known methods of reliable prevention, a person having ordinary skill in the art would need to develop preventative approaches that have eluded entire fields of research for multiple different conditions. Such a task clearly extends beyond what can be considered routine experimentation. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be prevented by the compound encompassed in the instant claims, with no assurance of success.
Applicants are advised to amend the cited claims to recite treatment of diseases or disorders, wherein treatment refers to alleviation of symptoms, diminishment of extent of disease or disorder, stabilization of the disease or disorder, delay or slowing of disease progression, amelioration or palliation of the disease state or disorder, or remission of the disease or disorder, or the like, thereby excluding non-enabled preventive/prophylactic embodiments.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 13 18-24 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2017/136727 A2 (published 10 Aug 2017).
Regarding claims 1-4 and 6-10,  the reference discloses RIP1 inhibitor compounds, represented by the following representative compounds: RN CAS 2125450-47-5, CAS RN 2125450-51-1, CAS RN 2125451-23-0, CAS RN 2060581-49-7 and CAS RN 2124263-26-7, found on p. 82 (No. 13), p. 82 (No. 17), p. 87 (No. 79), p. 87 (No. 84) and p. 248 (Example 79), respectively (see next page).  At least one of these compounds reads on each of the cited claims.
Regarding claim 13, the reference teaches pharmaceutical compositions of the disclosed RIP1 inhibitors (see Abstract; [0296]).
Regarding claims 18-24, the reference ([0011]), teaches, among others, use of the disclosed RIP1 inhibitor compounds in treating Alzheimer’s disease, multiple sclerosis, Parkinson’s disease, Huntington’s disease, amyotrophic lateral sclerosis, spinal muscular atrophy comprising administration of a compound reading on claim 1.
Regarding claims 28-29, the reference ([0011]) teaches, among others, use of the disclosed RIP1 inhibitors in treating Crohn’s disease, ulcerative colitis, myocardial infarction, stroke, as well as irritable bowel syndrome comprising administration of a compound reading on claim 1.


	
    PNG
    media_image1.png
    475
    496
    media_image1.png
    Greyscale

Claim(s) 1, 2, 4-10, 13, 18-24 and 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/109097 A1; effective filing date 16 Dec 2016).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1, 2 and 4 - 10,  the reference discloses at least the following RIP1 inhibitor compounds, represented by the following representative compounds: CAS RN 2230521-50-1, CAS RN 2230521-03-4 and CAS RN 2230521-04-5 and CAS RN 2230521-02-3, CAS RN 2125450-47-5, CAS RN 2230521-07-8 and CAS RN 2347435-41-8, found on p. 115 (Example 44), p. 105 (Example 3), p. 106 (Example 4) and p. 109 (Example 2), p. 108 (Example 10), p. 108 (Example 6) and p. 110 (Example 34), respectively.  At least one of these compounds reads on each of the cited claims.

    PNG
    media_image2.png
    582
    610
    media_image2.png
    Greyscale

Regarding claim 13, the reference teaches pharmaceutical compositions comprising the disclosed compounds (see Abstract, p. 17).
Regarding claims 18-24 and 28-29, the reference teaches methods of treatment of all the recited diseases/disorders comprising administration of one or more of the disclosed RIP1 inhibitor compounds reading on claim 1.
Claims 1-3, 6-10, 13, 18-24 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2017/004500 A1 (published 05 Jan 2017).
Regarding claims 1-3, 6-11, the reference discloses at least the following RIP1 inhibitor compounds represented by the following representative compounds:  CAS RN 2060584-40-7, CAS RN 2060578-56-3, CAS RN 2060578-67-6, CAS RN 2060581-15-7, CAS RN 2060582-03-6, CAS RN 2060584-97-4, CAS RN 2060585-20-6, CAS RN 2060586-32-3, found on p. 833, p. 984 (Example 35), p. 993 (Example 69), p. 1080 (Example 352), p. 1111 (Example 439), p. 1187 (Example 709), p. 1197 (Example 742) and p. 1018 (Example 149), respectively.  At least one of these compounds reads on each of the cited claims.

    PNG
    media_image3.png
    533
    447
    media_image3.png
    Greyscale

Regarding claim 13, the reference teaches pharmaceutical compositions comprising the disclosed compounds (see Abstract, p. 111 lines 11-15).
Regarding claims 18-24 and 28-29, the reference (p. 7, lines 113-115, claims 23-28) teaches methods of treatment of all the recited diseases/disorders comprising administration of one or more of the disclosed RIP1 inhibitor compounds reading on claim 1.
Examiner Comment
The examiner has provided a representative, but not exhaustive, selection of anticipatory prior art compounds and methods, commensurate in scope with the claimed subject matter, obtained from the prior art search.  In order to expedite prosecution, Applicants are requested in their reply and/or subsequent amendments to clearly indicate and/or set forth the novel and unobvious subject matter claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-10, 13 and 28-29 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,072,607 B2 (filing date 12 Dec 2017. Although the claims at issue are not identical, they are not patentably distinct from each other because certain of the patented compounds of claim 1 of US 11,072,607 read directly on the cited claims of the current application, for example, 
    PNG
    media_image4.png
    126
    239
    media_image4.png
    Greyscale
(col. 138 lines 30-45), is a compound of formula 1, where R1 is methyl, R2 is H, n = 0, X is O, Y is C, A and B form a fused polycyclic ring system, where ring A is a 5-membered heterocyclic ring having 3 nitrogen atoms, ring B is a 5 membered heterocyclic ring having 1 nitrogen atom, RB1 is halogen (F), RB2 is phenyl, R7a and R7b are H.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M MAURO/Primary Examiner, Art Unit 1625